Case 2:18-cv-13763-AJT-APP ECF No. 92, PageID.6531 Filed 03/04/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARK TWAIN GADDIS,
                                              Case No. 2:18-cv-13763
                   Plaintiff,                 District Judge Arthur J. Tarnow
v.                                            Magistrate Judge Anthony P. Patti

CITY OF DETROIT,
STEPHEN KUE,
JUSTIN MARROQUIN,
WALLACE RICHARDS,
KHARY MASON, and
PATRICK LANE,

               Defendants.
__________________________/

                   SUPPLEMENTAL ORDER (ECF No. 89)

      In October 2020, Defendant produced – in response to RFP No. 9 – more

than 3,000 pages of difficult-to-decipher Excel spreadsheets. (ECF No. 89,

PageID.6523.) Accordingly, the Court’s February 3, 2021 order required that,

“defense counsel must send a letter to Plaintiff’s counsel,” which answers various

questions and/or provides certain information, including “who can say how this

data was used[?]” (ECF No. 89, PageID.6523-6524.)

      On February 23, 2021, via e-mail, the parties jointly requested an emergency

status conference related to this question. Plaintiff argues that the question means

use “at any point and by any department or individual [relevant to this action][,]”


                                          1
Case 2:18-cv-13763-AJT-APP ECF No. 92, PageID.6532 Filed 03/04/21 Page 2 of 2




e.g., “the Chief of Police, the Board of Police Commissioners, and others to whom

[Chief Akbar] makes his presentation.” Defendants focus on the breadth of

Plaintiff’s February 22, 2021 Fed. R. Civ. P. 30(b)(6) deposition notice and argue

that the question means use by OCI, i.e., “the relationship between MAS, OCI, and

the Presentations made by Chief Akbar.”

      The Court conducted a video status conference on March 4, 2021, at which

Plaintiff’s counsel (Attorneys William H. Goodman, Allison L. Kriger, Julie H.

Hurwitz, and Melissa Brown Knox) and Defendants’ counsel (Gregory B.

Paddison) appeared. For the reasons stated on the record, all of which are

incorporated by reference as though fully restated herein, the Court’s February 3,

2021 order requires Defendants to answer, “who can say how this data was used . .

.” (ECF No. 89, PageID.6524 (emphasis added)) by the Defendants? As for the

mutual agreement to an extension of the March 2, 2021 deadline (ECF No. 89,

PageID.1624) and other dates, the parties shall submit a stipulation and order

through CM/ECF.

      IT IS SO ORDERED.



Dated: March 4, 2021
                                              Anthony P. Patti
                                              U.S. Magistrate Judge




                                          2
